Citation Nr: 1108371	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's discharge for the period of service from May 1966 to February 1967 is considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The appellant had active military service from May 1966 to February 1967 in the United States Marines Corps.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that the appellant's character of discharge, under other than honorable conditions, was a regulatory bar to VA benefits under 38 C.F.R. § 3.12(d). 

In March 2009, the appellant testified at a hearing at the Board's Central Office in Washington, DC, before the undersigned Veterans Law Judge.  

In June 2009, this case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now returned to the Board.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, a remand is required for clarification of certain private medical evidence the Veteran recently submitted.  In this respect, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  As part of this duty, if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the AOJ, specifying the action to be undertaken.  See 38 C.F.R. § 19.9(a).  In fact, the U.S. Court of Appeals for Veterans Claims (Court) recently held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  In this respect, the Veteran recently submitted a typed private opinion that is supposed to be from a Dr. R.L., MD.  This opinion states that the Veteran was insane at the time of his in-service misconduct.  At the bottom of the opinion, the Veteran wrote the name of the physician, the supposed date of the opinion (January 2008), and the address and phone number of the physician.  However, the typed opinion has no physician letterhead indicating its source, no date other than the date the Veteran wrote, and no physician signature.  As such, its probative value is limited without further clarification as to its authenticity, which the AOJ should undertake on remand.  

Second, a remand is required for an addendum / clarification opinion from the October 2009 VA psychological examiner in addressing the question of whether the Veteran was insane at the time of his in-service misconduct.  In this vein, the October 2009 VA examiner opined that it was not possible to state whether the Veteran was insane during his military service due to a lack of medical records in the claims folder.  The VA examiner cited the lack of both in-service and post-service medical evidence pertaining to the Veteran's psychiatric condition.  On that note, the AOJ did receive negative responses for the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC) in March 2010 and from the Records Management Center (RMC) in April 2010.  In addition, the NPRC sent an April 2010 letter to the Veteran's Congressman indicating they were unable to locate the Veteran's military medical records.  

However, subsequent to the October 2009 VA examination, in July 2010 the AOJ did in fact associate with the claims folder additional STR inpatient and psychiatric reports.  These additional STRs are date stamped as received by the AOJ in July 2010, yet the AOJ made no mention of them.  It is unclear why this is so.  In any event, these additional pertinent STRs were not available for review by the October 2009 VA examiner.  In light of this additional, probative evidence, a VA opinion clarification is required from the October 2009 VA examiner regarding the issue of the Veteran's alleged insanity after review of these probative records.  In addition, the VA examiner should review post-service private medical records discussing the Veteran's psychiatric problems.  Another VA examination is not necessary in order to provide this opinion unless the October 2009 VA examiner is no longer available.    

Accordingly, the case is REMANDED for the following action:

1.  Clarify the authenticity of certain private medical evidence the Veteran recently submitted.  See 38 C.F.R. § 19.9(a); Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Specifically, contact Dr. R.L., M.D., the supposed author of a January 2008 private medical opinion submitted by the Veteran.  Verify Dr. R.L.'s identity, qualifications, and whether in fact he typed the January 2008 opinion that concluded the Veteran was insane at the time of his in-service misconduct.  

2.  After completion of instruction #1 above, request that the October 2009 VA examiner provide an addendum / clarification to his previous opinion to determine if the appellant was "insane" at the time of his instances of misconduct during service.  That is, additional probative STRs and private medical evidence have been associated with the claims folder subsequent to the last October 2009 VA examination.  See white folder containing STR Criminal Investigation Report consisting of August 1966 inpatient narrative summary, August 1966 complete neuropsychiatric evaluation, and October 1966 psychiatric evaluation.  See also green tabs for post-service private psychiatric evaluation of Dr. M.S.R., M.D., dated in May 2008; forensic psychological report of Dr. C.S.S., Ph.D., dated in January 2008; private report of Dr. D.F., M.D., dated in April 2010; and private "insanity" opinion from Dr. R.L., M.D., dated in January 2008.  

After reviewing this additional evidence, the examiner is asked to provide an opinion responding to the following question:  At the time of the commission of the appellant's in-service instances of misconduct (going AWOL and overdosing on pills), is it at least as likely as not (a 50 percent probability or greater) that the appellant was considered "insane" as defined by 38 C.F.R. § 3.354?  Under 38 C.F.R. § 3.354, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Insanity can be temporary in duration.  

The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record.  Another VA examination is not necessary in order to provide this clarification, unless the October 2009 VA examiner is no longer available.  If the October 2009 VA examiner is unavailable, then schedule the Veteran for a new VA examination to address the question of the Veteran's in-service insanity.  The claims folder should be made available for review, and the examiner should indicate whether such review was accomplished.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, he or she must expressly indicate this and discuss why this is not possible or feasible.  

3.  Thereafter, the AOJ must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested VA medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then readjudicate the character of discharge claim on appeal.  If this claim is not resolved to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


